Citation Nr: 9919492	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-06 808	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for brain damage, to 
include memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven

INTRODUCTION

The veteran had active military service from June 1965 to 
August 1986.  He also had an unconfirmed period of inactive 
military service of 1 year and 4 months.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1995 decision of the RO, which, in 
part, denied the veteran's claim of service connection for 
brain damage, to include memory loss, on the basis that the 
claim therefor was not well-grounded.  The veteran filed a 
timely notice of disagreement, was provided a statement of 
the case which addressed the issue, and then filed a timely 
substantive appeal.  Later added to the record was additional 
medical evidence.  The RO then issued a supplemental 
statement of the case in which the issue was recharacterized 
as whether there had been submitted new and material evidence 
to reopen the claim.  Such characterization of the issue was 
incorrect and will be disregarded.  By timely filing a 
substantive appeal, the veteran had completed the last action 
needed to perfect his appeal.  See 38 C.F.R. § 20.202 (1998).  


FINDING OF FACT

The veteran's claim for service connection for brain damage 
to include memory loss is plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for brain damage 
to include memory loss is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the claimant has presented a well grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well grounded claim, his appeal must fail, and there is no 
duty to assist him in the further development of his claim, 
as any such additional development would be futile.  Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  

Establishing a well-grounded claim for service connection 
generally requires (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
asserted in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Alternatively, the second and third Caluza elements 
may be satisfied by evidence of continuity of symptomatology 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997) (construing 
38 C.F.R. § 3.303(b)).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.  

The veteran claims, in essence, that he is suffering from 
brain damage, including memory loss, due to an injury 
incurred in service.  

The service medical records show that, in June 1974, the 
veteran was reported to have a flagpole drop on his head.  He 
was reported to have severe headaches and was diagnosed with 
a mild concussion.  In September 1974, the veteran was 
reported to complain of a throbbing headache on the left side 
of his head and of a sore neck after hitting his head on a 
gun barrel.  He was diagnosed with a mild concussion.  In 
December 1974, he was reported to have headaches that were 
increasing in frequency with little relief from Tylenol.  He 
was diagnosed with post-concussive syndrome.  On his 
discharge examination in July 1986, the veteran's head was 
reported to be clinically normal.  The veteran indicated that 
he had had frequent or severe headaches.  The examiner noted 
that the veteran had headaches in the occipital area to the 
back of the neck that were related to tension and that the 
veteran's concussion from 1974 was not considered to be 
disabling.

In August 1995, Albert E. Amorteguy, M.D., reported that an 
examination of the veteran's head revealed evidence of a 
small, nontender skull depression in the right parietal area.  
The veteran was diagnosed with syncope, etiology unclear; 
possible post-concussion syndrome; and doubtful seizure 
equivalent.

In April 1996, Dr. Amorteguy reported that the veteran had 
had several episodes of changes in level of awareness that 
were felt to be secondary to a temporal lobe seizure 
disorder.  He was reported to have been asymptomatic since 
being treated with Tegretol.  The veteran was noted to have 
had an accident in 1974 that resulted in a closed head 
injury.  Dr. Amorteguy reported that there was evidence of 
clear-cut scarring in the right temporal region that was most 
probably secondary to this previous trauma.

During a hearing before a Member of the Board in April 1999, 
the veteran reported that he had been hit on the right front 
part of the head by a flagpole in service and that he had not 
had any head injuries since service.  He reported that he had 
had blackouts as a result of the head injury, but that he did 
not have them as long as he was on medication.

Review of the evidence persuades the Board that the veteran's 
claim is well-grounded, since he meets the criteria set forth 
above.  


ORDER

The claim for service connection for brain damage, to include 
memory loss, is well-grounded; to this extent the appeal is 
allowed.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Thus, to ensure that all evidence potentially relevant to 
this claim is obtained, and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for his 
claimed brain damage, including memory 
loss, since his discharge from service.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should obtain copies of all treatment 
records from the named health care 
providers not currently of record.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the nature and likely etiology 
of his claimed brain damage.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to whether it is at 
least as likely as not that the veteran 
has a current disability manifested by 
brain damage, to include memory loss, due 
to his service.  The examination report 
should reflect review of pertinent 
material in the claims folder, including 
the medical records noted above, and 
include the factors upon which the 
opinion is based.  

3.  The RO should then review the record, 
and the claim should be readjudicated.  
If any determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board if in 
order.  No action is required of the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

